ASSOCIATED ESTATES REALTY CORPORATION

DIRECTORS’ DEFERRED COMPENSATION PLAN

(January 1, 2005 Restatement)

Associated Estates Realty Corporation (the “Company”) maintains in effect a
Directors’ Deferred Compensation Plan (the “Plan”) to assist it in attracting
and retaining persons of competence and stature to serve as Independent
Directors by giving those directors the option of deferring receipt of the fees
payable and awards granted to them by the Company for their services as
directors and creating an opportunity for appreciation of fees and awards
deferred based on appreciation of the Company’s Common Shares.  The Plan was
established effective October 1, 1996, and  amended in September 2003.  It is
now desired to further amend and restate the provisions of the Plan effective
January 1, 2005, to reflect the requirements of the American Jobs Creation Act
of 2004 and Section 409A of the Internal Revenue Code (the “Code”).

Therefore, the Company hereby adopts amended and restated provisions of the 
Plan effective as described below, as hereinafter set forth:

1.         Effect of Restatement.  The Plan originally became effective for all
director’s fees and awards payable with respect to periods commencing with the
Company’s fiscal quarter that began October 1, 1996.  The January 1, 2005
Restatement of the Plan is effective with respect only to amounts deferred under
the Plan on and after January 1, 2005, and no modification relating to amounts
earned and vested under the Plan as of December 31, 2004, based on provisions in
effect on October 3, 2004, shall be made hereby.  The foregoing notwithstanding,
for the period prior to January 1, 2009, the Plan shall operate based on IRS
Notice 2005-1, additional notices published by the Treasury Department and the
Internal Revenue Service providing transition guidance, and a good faith,
reasonable interpretation of Section 409A of the Code.

2.         Participation.  Each director of the Company who (a) is duly elected
to the Company’s Board of Directors and (b) receives fees and awards for
services as a director (an “Eligible Director”), may elect to defer receipt of
fees or awards otherwise payable to that director, as provided for in the Plan;
provided, however, that no director who is a common law employee of the Company
or an affiliate shall be an Eligible Director.  Each Eligible Director who
elects to defer fees or awards will be a Participant in the Plan.

--------------------------------------------------------------------------------


3.         Administration.  The Company’s Board of Directors appoints the
individuals holding the positions of Chief Executive Officer, Chief Financial
Officer, and Vice President of Human Resources, officers of the Company who are
not eligible to become Participants, to act as the Administrators of the Plan
(the “Administrators”).  The Administrators will serve at the pleasure of the
Board of Directors and will administer, construe and interpret the Plan.  The
Administrators will not be liable for any act done or determination made in good
faith.  The Board of Directors has the power to designate additional or
replacement Administrators at its discretion.

4.         Deferrals.

(a)        Deferral Election.  Prior to January 1 of each year, any Eligible
Director may file with the Administrators of the Plan an election in writing to
participate in the Plan and to defer all or a portion of the fees or awards, or
both, otherwise payable to that director for that year or for that year and
succeeding years (a “Deferral Election”).   In the first year a director becomes
eligible to participate in this Plan, such director may file an initial Deferral
Election with the Administrators within 30 days after the date he becomes
eligible to participate in the Plan, with respect to awards to be granted or
fees paid for services to be performed after the date of  the election. When a
Deferral Election is filed, an amount equal to all or a portion (as designated
in the Deferral Election) of the fees or awards otherwise payable to a
Participant for the year (or portion thereof) or for that year and for
succeeding years (as designated in the Deferral Election) will be credited to a
deferral account maintained on behalf of that Participant (a “Deferral
Account”).  A Deferral Election must also state the Distribution Commencement
Date (defined in paragraph 5) and method of distribution (lump sum or four equal
annual installments), provided that if no form of payment is specified, the
distribution shall be made in a lump sum.  If a Deferral Election has been filed
to participate in the Plan for succeeding years and a Participant wishes to
discontinue deferral, an election in writing to terminate participation in the
Plan for any succeeding year must be filed with the Administrators prior to
January 1 of that year.

2

--------------------------------------------------------------------------------


(b)        Accounting.  The Deferral Accounts will be maintained by the Company
and will list and reflect each Participant’s credits and valuations.  The
Company will provide each Participant an annual statement of the balance in that
Participant’s Deferral Account.  The Company will credit to each Participant’s
Deferral Account an amount equivalent to the fees or award that would have been
paid to the Participant if the Participant had not elected to participate in the
Plan.  The credit will be made on the date on which the fee or award would have
been paid absent a Deferral Election.  No funds will be segregated into the
Deferral Account of Participants; the Deferral Accounts represent a general
unsecured obligation of the Company.  Any amount credited to the Deferral
Account based on an award which is subject to a vesting schedule shall be
subject to the same vesting schedule under the Plan as the award would have
been.

(c)        Valuation.  Until the first distribution to a Participant, amounts
credited to a Deferral Account of that Participant will be increased or
decreased as measured by the market value of the Company’s Common Shares plus
the value of dividends or other distributions on the Company’s Common Shares. 
Each amount credited to a Deferral Account will be assigned a number of Share
Units (including fractions of a Share) determined by dividing the amount
credited to the Deferral Account, whether in lieu of payment of fees for service
as a director, an award to the director or as a dividend or other distribution
attributable to those Share Units, by the Fair Market Value of the Company’s
Common Shares (as defined below) on the date of credit.  Fair Market Value of
the Company’s Common Shares means:  (i) the closing price of the Company’s
Common Shares on the principal exchange on which the Company’s Common Shares are
then trading, if any, on the date of credit, or, if shares were not traded on
the date of credit, then on the next preceding trading day during which a sale
occurred; or (ii) if the Common Shares are not traded on an exchange but are
quoted on NASDAQ or a successor quotation system, (1) the last sales price (if
the Common Shares are then listed as a National Market Issue under the NASD
National Market System) or (2) the mean between the closing representative bid
and asked prices (in all other cases) for the Common Shares on the date of
credit as reported by NASDAQ or a successor quotation system, or (iii) if the
Common Shares are not publicly traded on an exchange and not quoted on NASDAQ or
a successor quotation system, the mean between the closing bid and asked prices
for the Common Shares, on the date of credit, as determined in good faith by the
Chief Financial Officer; or (iv) if the Company’s Common Shares are not publicly
traded, the fair market value established by the Chief Financial Officer acting
in good faith.  Each Share Unit will have the value of a Common Share of the
Company.  The number of Share Units will be adjusted to reflect stock splits,
stock dividends or other capital adjustments effected without receipt of
consideration by the Company.

3

--------------------------------------------------------------------------------


(d)        Subsequent Deferral Elections.  Each Participant who has filed a
Deferral Election with respect to fees or awards for service as a director may
file a Subsequent Deferral Election thereby electing a later Distribution
Commencement Date (as defined in paragraph 5) with respect to the Participant’s
Deferral Account relating to such Deferral Election; provided, however, that no
Subsequent Deferral Election shall be valid unless (i) such Subsequent Deferral
Election is made at least twelve months before the otherwise applicable
Distribution Commencement Date, (ii) such further deferral is for a period of
not less than five years after the otherwise applicable Distribution
Commencement Date, and (iii) such Subsequent Deferral Election has been made at
least twelve months prior to the date payment of his Deferral Account would
otherwise have been made. A valid Subsequent Deferral Election, if made, will
defer the payment date of the Deferral Account subject thereto until the
Distribution Commencement Date, as amended by such Subsequent Deferral
Election.  A valid Subsequent Deferral Election may also include an election to
change the method of distribution (lump sum or four equal annual installments)
applicable to the Distribution Commencement Date resulting from the Subsequent
Deferral Election.  A Subsequent Deferral Election must be filed with the
Administrators at the time and in the form prescribed by the Administrators.
Once made, a Participant’s Subsequent Deferral Election shall be irrevocable.

(e)        Transition Elections.  After January 1, 2008, and on or before
December 31, 2008, and to the extent permitted by the Company, a Participant may
make a change in an election as described in IRS Notice 2007-86, provided that
the election may apply only to amounts that would not otherwise be payable in
2008 and may not cause an amount to be paid in 2008 that would not otherwise be
payable in 2008.

4

--------------------------------------------------------------------------------




5.         Distribution.  A Participant must elect in writing, at the time each
Deferral Election is made under subparagraph 4(a), the date on which
distribution of the vested amounts credited to the Participant’s Deferral
Account to which that Deferral Election relates will commence (the “Distribution
Commencement Date”) and the method of distribution, as permitted hereunder. 
Payment may be made in one lump sum or four equal annual installments based on
the number of Share Units attributable to the applicable Deferral Election
determined as of the December 31 immediately preceding commencement of
distribution [and the market value of the Company's Common Shares on that
date].  The Distribution Commencement Date and method of distribution of
benefits may vary with each separate Deferral Election, but each Deferral
Election will be irrevocable.  If the Distribution Commencement Date is the date
the director ceases to serve as a Director, payment will commence within 45 days
following such date.  If the Distribution Commencement Date is another date
elected by the director, payment will commence on such date with any subsequent
installment payments to be made on the next following anniversaries of such date
until distribution is complete.  The Deferral Accounts do not represent rights
to acquire the Company’s Common Shares; payment will only be made in cash.

6.         Death or Disability.

(a)        In the event a Participant’s service is terminated by reason of death
or Disability (as hereinafter defined) prior to the distribution of any portion
of that Participant’s Deferral Account, the Company will, within ninety days of
the date of service termination, commence distribution of amounts credited to
the Deferral Account to the Participant (or to the beneficiary or beneficiaries
in the event of death), unless, in the case of Disability, the Participant has
earlier elected that payment not commence on account of Disability.  Such
distribution will be made in accordance with the method of distribution elected
by the Participant pursuant to paragraph 5 hereof.  In the event a Participant’s
death or disability occurs after distribution of amounts credited to the
Deferral Account hereunder has begun, the Company will continue to make
distributions to the Participant (or to the beneficiary or beneficiaries in the
event of death) in accordance with the methods of distribution elected by the
Participant pursuant to paragraph 5 hereof.  For purposes of this subparagraph
6(a), “Disability” means the condition of being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, as determined by
the Administrators.

5

--------------------------------------------------------------------------------


 

(b)        Each Participant has the right to designate one or more beneficiaries
to receive distributions in the event of Participant’s death by filing with the
Company a Beneficiary Designation Form.  The designated beneficiary or
beneficiaries may be changed by a Participant at any time prior to that
Participant’s death by the delivery to the Company of a new Beneficiary
Designation Form.  If no beneficiary has been designated, or if no designated
beneficiary survives the Participant, distributions pursuant to this provision
will be made to the Participant’s estate.

7.         Assignment and Alienation of Benefits.  The right of each Participant
to any account, benefit or payment hereunder will not, to the extent permitted
by law, be subject in any manner to attachment or other legal process for the
debts of that Participant; and no account, benefit or payment will be subject to
anticipation, alienation, sale, transfer, assignment or encumbrance.

8.         Amendment or Termination.  The Board of Directors of the Company may
amend or terminate this Plan at any time and from time to time.  Any amendment
or termination of this Plan will not affect the rights of a Participant accrued
prior thereto without that Participant’s written consent.

6

--------------------------------------------------------------------------------


9.         Taxes.  The Company is not be responsible for the tax consequences
under federal, state or local law of any election made by any Participant under
the Plan.  All payments under the Plan are subject to withholding and reporting
requirements to the extent permitted by applicable law.

10.        No Right to Continued Membership on the Board.  Nothing in this Plan
confers upon any director any right to continue as a director of the Company or
interferes with the rights of the Company and its shareholders, which are hereby
expressly reserved, to remove any director at any time for any reason
whatsoever, with or without cause.

11.        Applicable Law.  This Plan is governed under the laws of the State of
Ohio.

*          *          *

Executed this 23rd day of December, 2008

ASSOCIATED ESTATES REALTY CORPORATION

By:  /s/ Jeffrey I. Friedman________________________
       Title: President, Chief Executive Officer

And: /s/  Martin A. Fishman_______________________
       Title: Vice President, General Counsel

7

--------------------------------------------------------------------------------